DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention Group 1, directed to claims 73-75, 97 and 102-105; and Species A: a first and second conjugate which are different; and Species B: (NK-1R-ligand)-FITC for a first conjugate and folate-FITC for a second conjugate in the reply filed on 03-25-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). For the election of species A, claims 74-75, 97 and 102-105 are found to read on the elected group and species. Claim 73 describes that a “first dose of a compound” and a “second dose of the compound” are administered to a patient. This wording requires a first and second dose of “the” compound to be the same conjugate.  Therefore claim 73 does not read on the elected species in which the first and second dose of conjugate consist of a different molecular entity. For the election of the particular molecular conjugates it is found that the selected species read on claims 103 but not 102 or 104. Therefore the claims 74-75, 97, 103 and 105 are found to read on the elected invention and species and therefore are examined on the merits below. Claims 73, 76-96, 98-102, 104 and 106 are withdrawn as directed to non-elected species and inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 74-75, 97, 103 and 105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 74 and 75 describe a method of treating cancer in which one administers a conjugate comprised of generally a (“targeting moiety”)-linker-(“small molecule ligand”) construction. Additionally the system comprises a T cell comprising a chimeric antigen receptor which binds to the “targeting moiety” of the conjugate. The “small molecule ligand” binds to a cellular receptor and therefore when administered together the chimeric antigen receptor T cell is directed to the target cell by the concomitant binding of the molecular conjugate (bridge) to a target cell and the CAR-T cell. With respect to "a small molecule ligand" and the written description requirement the applicant in the specification has disclosed a number of small molecule chemical entities and targets for said molecules (0007) many of which are found on a wide variety of both cancer cells and normal non-cancerous cells. However with respect to said small molecule ligand, it is interpreted that such a ligand can encompass, for instance any peptide fragment which may bind to a cell surface receptor, a chemical entity which may bind to a cell surface molecule or in fact any molecule that presently or in the future may be found useful for targeting cells by the applicant. 
With respect to the claim 97 additional issues arise with respect to the reference to claims 76, 77, 81, 82, 86, 87 and the reference to a CAR T cell comprising a nucleic acid or alternatively a polypeptide with at least about 90%, 95% and 98% identity to the SEQ ID NOs 1 and 2. The SEQ ID NOs: 1 and 2 appear to encode the complete construct for a FITC targeted chimeric antigen receptor as illustrated in figure 14a. As written one finds that for example, with respect to the CDR regions of the VH and VL which comprise the scFv which is responsible 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 74, 75, 103, 105 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (WO2014100615A1) and Kim et al (US2015023863A1) and Hennig et al (International Journal of Cancer: 61, 786-792).  Claim 74 describes a method of treating cancer through  administration of a conjugate which comprises a targeting moiety linked to a small molecule ligand and a chimeric antigen receptor T cell (CAR T cell) which comprises a chimeric antigen receptor directed to the targeting moiety of the small molecule conjugate (SMC). In such a system the SMC will specifically bind to a cancer cell expressing the receptor of the ligand of the SMC, the CAR T cell will then bind to the exposed targeting moiety of the SMC and potentially lyse the cancer cell, thus treating the cancer of interest. Claim 74 describes that one may administer a first SMC and a second SMC to a patient, wherein each of the conjugates are different unique molecular entities, the claim 75 describes these limitations and in addition that the dose of the first and second conjugates is different.  The claim 103 further describes (as elected species) that the ligand of the first conjugate is a NK-1R ligand, and that the ligand of the second conjugate is a folate. Claim 105 further limits claim 103 to describe that the first and second conjugates comprise a targeting moiety that is FITC.  Therefore one finds that the first small molecule conjugate would be a (FITC-NK1R ligand) conjugate and the second conjugate would be a (FITC-Folate) conjugate.  In such a system one expects that therefore the CAR would be directed to the shared CAR targeting moiety (FITC), therefore allowing one to target  
A: the first and second conjugate are different (the first may be FITC-NK1R ligand) for instance and the second would be (FITC-folate). 
B: the first and second dose are different.
With respect to (A) and the second conjugate (FITC-Folate) as described above both Low and Kim describe that a conjugate utilized in combination with the FITC directed CAR-T may be (FITC-Folate). Low et al describes that the folate ligand may bind to folate receptors found on cancers including those of the brain for instance (0066) and those of neuroendocrine origin (00105). Likewise Kim discloses that the system may be utilized for treatment of cancers of neuroendocrine origin (0356) as such brain cancers such as glioblastoma (0367). Kim 

Summary: No claims are allowed


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/             Examiner, Art Unit 1644   

/AMY E JUEDES/             Primary Examiner, Art Unit 1644